DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “at least one receiver comprising at least two receiver signal paths, wherein a signal of a first signal generator signal path of the at least one signal generator signal path and/or a signal of a first receiver signal path of the at least two receiver signal paths are/is adaptively phase-shifted with respect to a signal of a second receiver signal path of the at least two receiver signal paths, and wherein asymmetry of at least one directive element of the measurement system is adjusted and/or compensated, wherein the at least one directive element comprises a transformer” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 2-19, 21, 22 are also allowable due to dependency.
Regarding Claim 20, the closest prior art fails to disclose nor would it be obvious to combine “providing at least one receiver of the measurement system, the at least one receiver comprising at least two receiver signal paths, and adaptively phase shifting a signal of a first signal generator signal path of the at least one signal generator signal path and/or a signal of a first receiver signal path of the at least two receiver signal paths with respect to a signal of a second receiver signal path of the at least two receiver signal paths, wherein asymmetry of at least one directive element of the measurement system is adjusted and/or compensated, wherein the at least one directive element comprises a transformer” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koch et al. (US 20170111081) teaches a phase-shifted version of a locally transmitted signal (e.g., generated by a local transmitter circuit for sending at the communication terminals) can be generated, such as by a transmission compensation network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868